           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 1 of 11




 1
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                      WESTERN DISTRICT OF WASHINGTON
10                              AT SEATTLE
11
12
      RITA DOTY,
13                                              No.
14                         Plaintiff,
            v.
15                                                       COMPLAINT
16    COLUMBIA DEBT RECOVERY,
      LLC,                                       DEMAND FOR JURY TRIAL
17
18                         Defendant.
19
20    Plaintiff alleges:
21                                      INTRODUCTION
22
      1. Plaintiff, RITA DOTY, brings this action against Defendant COLUMBIA
23
24       DEBT RECOVERY, LLC, under § 1692 et seq. of Title 15 of the United

25       States Code, commonly referred to as the Fair Debt Collections Practices
26
         Act (“FDCPA”), and under the Washington Fair Debt Collection Practices
27
                                                          Brubaker Law Group PLLC
28                                                           14506 NE 184 th Place
     COMPLAINT – 1                                         Woodinville, WA 98072
                                                                206-335-8746
                                                        michael@brubakerlawgroup.com
           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 2 of 11




 1       ACT RCW 19.16.100 et al. (“WFDCPA”).
 2    2. Plaintiff brings this action individually seeking redress for Defendant’s
 3
         actions of using false, deceptive, misleading representation and abusive means
 4
 5       in connection with the collection of an alleged debt.
 6
      3. Plaintiff seeks statutory and punitive damages, injunctive and declaratory
 7
 8       relief, and attorneys’ fees and costs.
 9    4. Congress enacted the FDCPA in 1977 in response to the “abundant evidence
10
11       of the use of abusive, deceptive, and unfair debt collection practices by many

12       debt collectors.” 15 U.S.C. § 1692(a). At that time, Congress was concerned
13
         that “abusive debt collection practices contribute to the number of personal
14
15       bankruptcies, to material instability, to the loss of jobs, and to invasions of
16
         individual privacy.” Id. Congress concluded that “existing laws . . . [we]re
17
18       inadequate to protect consumers,” and that “the effective collection of debts”
19       does not require “misrepresentation or other abusive debt collection
20
         practices.” 15 U.S.C. §§ 1692(b) & (c).
21
22    5. Congress explained that the purpose of the Act was not only to eliminate
23
         abusive debt collection practices, but also to “ensure that those debt collectors
24
25       who refrain from using abusive debt collection practices are not competitively
26       disadvantaged.” Id. § 1692(e). After determining that the existing consumer
27
                                                             Brubaker Law Group PLLC
28                                                              14506 NE 184 th Place
     COMPLAINT – 2                                            Woodinville, WA 98072
                                                                   206-335-8746
                                                           michael@brubakerlawgroup.com
           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 3 of 11




 1       protection laws were inadequate, id. § 1692(b), Congress gave consumers a
 2       private cause of action against debt collectors who fail to comply with the Act.
 3
         Id. § 1692k.
 4
 5                                    JURISDICTION
 6
      6. The Court has jurisdiction of this matter under 28 U.S.C. § 1331 and 15 U.S.C.
 7
 8       § 1681p.       Defendant regularly conducts business within the state of
 9
         Washington and violated Plaintiff’s rights under the FDCPA and WFDCPA
10
11       in the state of Washington as alleged more fully below.
12    7. Venue is proper this district under 28 U.S.C. 1391(b) because Defendant
13
14       conducts business in this district, and all of the facts underlying this claim

15       occurred in this district.
16
17                                      PARTIES

18    8. Plaintiff is a resident of the State of Washington and is a “consumer” as that
19
         term is defined by 15 U.S.C. § 1681a(c).
20
21    9. Defendant is a collection agency with its registered agent, Rowland Avenue
22
         Management, located at 906 SE Everett Mall Way, Suite 301, Everett,
23
24       Washington 98208.
25
                              FACTUAL ALLEGATIONS
26
27
                                                            Brubaker Law Group PLLC
28                                                             14506 NE 184 th Place
     COMPLAINT – 3                                           Woodinville, WA 98072
                                                                  206-335-8746
                                                          michael@brubakerlawgroup.com
           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 4 of 11




 1    10.Plaintiff repeats, reiterates and incorporates the allegations contained in the
 2       preceding paragraphs with the same force and effect as if the same were set
 3
         forth at length herein.
 4
 5    11.Some time prior to November 7, 2019 an obligation was allegedly incurred to
 6
         AXIS.
 7
 8    12.The AXIS obligation arose out of a transaction in which money, property,
 9
         insurance or services, which are the subject of the transaction, are primarily
10
11       for personal, family, medical or household purposes.
12
13    13.The alleged AXIS obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).
14
      14.AXIS is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
15
16
      15.AXIS or subsequent owner of the AXIS debt contracted the Defendant to
17
18       collect the alleged debt.
19
      16.On or about November 7, 2019 the Defendant placed a telephone call to the
20
21       Plaintiff in an attempt to collect the alleged AXIS debt.
22
23    17.The November 7, 2019 telephone call is a “communication” as defined by 15

24       U.S.C. §1692a(2).
25
      18.Shortly after the telephone call between Plaintiff and Defendant, Plaintiff
26
27
                                                            Brubaker Law Group PLLC
28                                                             14506 NE 184 th Place
     COMPLAINT – 4                                           Woodinville, WA 98072
                                                                  206-335-8746
                                                          michael@brubakerlawgroup.com
           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 5 of 11




 1       received a text message on her personal cellular phone from
 2       Defendant’s representative.
 3
 4    19.The November 7, 2019 text message is a “communication” as defined by 15
 5
         U.S.C. §1692a(2).
 6
 7    20. The text message stated as follows: “Bitch your stupid af, and ur getting sued
 8
         dumb ass”
 9
10
      21.The text message further stated: “Lmao it’s funny u know how to spell but
11
12       don’t know the about property debt lmao they know where u work and will

13       garnish your checks until they get their money lmao Good luck.”
14
15    22.The Plaintiff, a single mother, was extremely frightened by this message and
16
         did not know how Defendant’s representative obtained her personal phone
17
18       number.
19
      23.Shortly following receipt of the November 7, 2019 text message, Plaintiff
20
21       called Defendant to inform them of the text message she had received.
22
23    24.Defendant initially denied any wrongdoing by the representative; then later
24       admitted to Plaintiff that one of its collectors must have become over-
25
26       excited, and that it was really “no big deal.”

27
                                                            Brubaker Law Group PLLC
28                                                             14506 NE 184 th Place
     COMPLAINT – 5                                           Woodinville, WA 98072
                                                                  206-335-8746
                                                          michael@brubakerlawgroup.com
           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 6 of 11




 1    25.Pursuant to 15 U.S.C. §1692d, a debt collector may not engage in any
 2       conduct the natural consequence of which is to harass, oppress, or abuse any
 3
 4       person in connection with the collection of a debt.

 5    26.Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false,
 6
         deceptive or misleading representation or means in connection with the
 7
 8       collection of any debt.
 9
      27.By sending obscene and harassing text messages to Plaintiff, Defendant
10
11       caused the Plaintiff significant emotional harm.
12
      28.Defendant could have taken the steps necessary to bring its actions
13
14       within compliance with the FDCPA but neglected to do so and failed
15
         to adequately review its actions to ensure compliance with the law.
16
17                                      COUNT I
18
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
19
                                   15 U.S.C. §1692e et seq.
20
21    29.Plaintiff repeats, reiterates and incorporates the allegations contained in
22
         paragraphs above herein with the same force and effect as if the same were
23
24       set forth at length herein.
25
      30.Defendants' debt collection efforts attempted and/or directed towards
26
27
                                                           Brubaker Law Group PLLC
28                                                            14506 NE 184 th Place
     COMPLAINT – 6                                          Woodinville, WA 98072
                                                                 206-335-8746
                                                         michael@brubakerlawgroup.com
           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 7 of 11




 1       the Plaintiff violated various provisions of the FDCPA, including but
 2       not limited to 15 U.S.C.§ 1692e.
 3
 4    31.Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,
 5
         misleading and/or deceptive means to collect or attempt to collect any debt
 6
 7       or to obtain information concerning a consumer.
 8
      32.The Defendant violated said section in its communication to the Plaintiff
 9
10       by:

11          a. Using a false, deceptive, and misleading representations or means
12
                 in connection with the collection of a debt;
13
14             b. Making a false representation or using deceptive means to collect a
15
                  debt in violation of 1692e(10).
16
17             c. Threatening to take action that cannot legally be taken or that is
18
                  not intended to be taken in violation of 1692e(5).
19
20
21    33.By reason thereof, Defendant is liable to Plaintiff for judgment that
22
         Defendant's conduct violated Section 1692e et seq. of the FDCPA, actual
23
24       damages, statutory damages, costs and attorneys' fees.
25
                                        COUNT II
26
27
                                                            Brubaker Law Group PLLC
28                                                             14506 NE 184 th Place
     COMPLAINT – 7                                           Woodinville, WA 98072
                                                                  206-335-8746
                                                          michael@brubakerlawgroup.com
           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 8 of 11




 1    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 2                                 16 U.S.C. §1692d et seq.
 3
      34.Plaintiff repeats, reiterates and incorporates the allegations contained in
 4
 5       paragraphs above herein with the same force and effect as if the same were

 6       set forth at length herein.
 7
      35.Defendant’s debt collection efforts attempted and/or directed towards the
 8
 9       Plaintiff violated various provisions of the FDCPA, including but not limited
10
         to 15 U.S.C. § 1692d.
11
12    36.Pursuant to 15 U.S.C. §1692d, a debt collector may not engage in any
13
         conduct the natural consequence of which is to harass, oppress, or abuse any
14
15       person in connection with the collection of a debt.
16
      37.Defendant violated said section in its communication to the Plaintiff by using
17
18       obscene or profane language the natural consequence of which is to abuse the
19
         reader in violation of 1692d(2).
20
21    38.By reason thereof, Defendant is liable to Plaintiff for judgment that

22       Defendant's conduct violated Section 1692d et seq. of the FDCPA, actual
23
         damages, statutory damages, costs and attorneys’ fees.
24
25
                                        COUNT III
26
27
                                                           Brubaker Law Group PLLC
28                                                            14506 NE 184 th Place
     COMPLAINT – 8                                          Woodinville, WA 98072
                                                                 206-335-8746
                                                         michael@brubakerlawgroup.com
           Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 9 of 11




 1     VIOLATIONS OF THE WASHINGTON FAIR DEBT COLLECTION
                         PRACTICES ACT
 2
      39.Plaintiff repeats, reiterates and incorporates the allegations contained in
 3
 4       paragraphs above herein with the same force and effect as if the same were
 5
         set forth at length herein.
 6
 7    40.Defendants' debt collection efforts attempted and/or directed towards
 8
         the Plaintiff violated various provisions of the WFDCPA, including
 9
10       but not limited to RCW 19.16.250.
11
12    41.Defendant violated said section by communicating with the consumer in a

13       manner as to harass, threaten and intimidate the consumer and by using
14
         offensive language.
15
16    42.Defendant further violated said section by threatening to take action against
17
         the consumer which the debt collector cannot legally take at the time the threat
18
19       is made.
20    43.By reason thereof, Defendant is liable to Plaintiff for judgment that
21
22       Defendant's conduct violated the WFDCPA, and for actual

23       damages, statutory damages, costs and attorneys' fees.
24
25                               PRAYER FOR RELIEF
26
          WHEREFORE, Plaintiff demands judgment against Defendant as follows:
27
                                                            Brubaker Law Group PLLC
28                                                             14506 NE 184 th Place
     COMPLAINT – 9                                           Woodinville, WA 98072
                                                                  206-335-8746
                                                          michael@brubakerlawgroup.com
            Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 10 of 11




 1              a) For statutory damages under the FDCPA and/or WFDCPA
 2              b) For costs of this action, including reasonable attorneys’ fees and
 3
           expenses.
 4
 5              c) Awarding Plaintiff such other and further relief as this Court may
 6
           deem just and proper.
 7
 8
                               JURY TRIAL DEMANDED
 9
10        Plaintiff demands trial by jury on all issues so triable.

11
12
     DATED this 14th of April 2020.
13
14                                               Respectfully submitted,
15                                               By: /s/ Michael Brubaker
16                                               Michael Brubaker, WSBA #49804
                                                 Brubaker Law Group, PLLC
17
                                                 14506 NE 184th Place
18                                               Woodinville, WA 98072
19                                               (206) 335-8746
                                                 michael@brubakerlawgroup.com
20
21                                              ATTORNEYS FOR PLAINTIFF
22
23
24        MARCUS & ZELMAN, LLC
          Ari M. Marcus, Esq. (applying for admission pro hac vice)
25        Yitzchak Zelman, Esq. (applying for admission pro hac vice)
26        701 Cookman Avenue, Suite 300
          Asbury Park, New Jersey 07712
27
                                                               Brubaker Law Group PLLC
28                                                                14506 NE 184 th Place
     COMPLAINT – 10                                             Woodinville, WA 98072
                                                                     206-335-8746
                                                             michael@brubakerlawgroup.com
          Case 2:20-cv-00572-BJR Document 1 Filed 04/15/20 Page 11 of 11




 1       Ari@MarcusZelman.com
         (732) 695-3282
 2       Fax: (732) 298-6256
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                      Brubaker Law Group PLLC
28                                                       14506 NE 184 th Place
     COMPLAINT – 11                                    Woodinville, WA 98072
                                                            206-335-8746
                                                    michael@brubakerlawgroup.com
